                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA                   Case No. 3:20-cr-117(4)


       Plaintiff                           Judge Michael J. Newman

-vs-
                                           REQUEST TO RECONSIDER
RYAN REESE                                 DECISION ON BOND REVIEW

       Defendant
       ______________________________________________________


       Now comes Counsel for the Defendant, Ryan Reese, and at Defendant’s

request to Counsel, asks that the Court reconsider the previous decision denying

any bond in this case. (Doc. 48).



                                    Respectfully submitted,



                                    s/Vincent P. Popp
                                    Vincent P. Popp, #0022231
                                    Attorney for Defendant Ryan Reese
                                    435 Shadowlawn Avenue
                                    Dayton, Ohio 45419
                                    Tel: (937) 716 1192
                                    E-Mail: vincepopplaw@gmail.com
                                MEMORANDUM


      Ryan Reese filed a Motion For Bond Review on March 2, 2021. (Doc.44).

That motion was denied by the Court on March 24, 2021. (Doc. 48). In filing this

request for reconsideration, Defendant would largely rely and adopt what was put

forth in his original motion but would emphasize two things.

      First, Defendant’s prior record consists of two misdemeanors, disorderly

conduct and DUI. No felonies. Second, and more important, after Defendant was

indicted in state court on March 13, 2020 for basically these same charges and

was in Kentucky, he not only returned to Dayton on Monday, March 16, 2020, but

also turned himself in at the Montgomery County Jail that same day. Now if that

fact does not defeat any presumption that he will run away and not show for

court, then nothing does.

      In the decision to deny any bond, the Court correctly pointed out that under

18 U.S.C. 3142(f), the detention hearing can be reopened if there is relevant

information not known at that time. What was not known at the time of

Defendant’s detention hearing on September 24, 2020, was that a codefendant,

Markale Thomas would not be in federal custody, although his whereabouts were

known, for another 9 months. Although now in federal custody, Thomas is not yet

in this court’s jurisdiction. When he finally does come before the Court, defense

counsel must be appointed and that person will undoubtedly need a great deal of




                                        2
time to get caught up in a case that the Court has already designated as complex

and unusual.

      The Bail Reform Act gives a court options for pretrial release ranging from

release on a mere signature bond to total pretrial confinement in jail. However,

there is a middle ground the Court can take. Even if a court finds that a signature

bond would not assure the further appearance of a defendant or protect the

public, that court shall order the pretrial release on conditions. 18 U.S.C. 3142(c )

      As previously indicated Defendant is amenable to 24 hour house arrest.

Defendant, by coming back to Dayton and turning himself in, has demonstrated

that he will appear for any court hearings. The public is just as protected with

Defendant on 24 hour house arrest as it would be with Defendant in jail.

       Defendant is coming up on 15 months of pretrial custody with no end in

sight. Based on the foregoing arguments he respectfully requests that the Court

reconsider the prior decision on bond a grant him pretrial release subject to 24

hour lock down and any other conditions the Court finds appropriate.



                                       Respectfully submitted,



                                       s/Vincent P. Popp
                                       Vincent P. Popp, #0022231
                                       Attorney for Defendant Ryan Reese
                                       435 Shadowlawn Avenue
                                       Dayton, Ohio 45419
                                       Tel: (937) 716-1192
                                       E-Mail: vincepopplaw@gmail.com


                                          3
                           CERTIFICATE OF SERVICE


       I hereby certify that on June 2, 2021, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will provide notification of
such filing to Amy Smith, Assistant United States Attorney, Counsel for Plaintiff.


                                        s./Vincent P. Popp
                                        Vincent P. Popp, #0022231




                                          4
